Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page of applicant arguments/remarks, filed 10/04/2021, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 

Applicant’s arguments, see page of applicant arguments/remarks, filed 10/04/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous112 rejections have been withdrawn. 

Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
	Regarding the arguments for claims 1, 12, and 18, the applicant argues that prior art Bulumulla does not teach the limitations of “wherein the input balun is connected between the decoupling circuit and the impedance matching network.” The applicant goes on to state that the balun disclosed in [¶0047] of Bulumulla does not teach that it is connected between the decoupling circuit and the impedance matching network. The examiner respectfully disagrees. ¶0047 of Bulumulla teaches the balun is located in the attenuating unit 228. Fig. 4 shows that the attenuating unit 228 (which includes the balun) is between the decoupling circuit 232 and b and Cmatch. See also rest of reference. Therefore, the arguments are not considered persuasive. 
	Regarding the rejection of claim 8, the applicant argues that prior art Wong does not teach “wherein the distributed capacitance loop portion is void of any capacitive and inductive lumped components along an entire length of the distributed capacitance loop portion and between terminating ends thereof to tune the RF coil to a desired resonance frequency”. The applicant further argues that Fig. 2A of Wong show that a suitably chosen variable capacitor ct across the respective active terminals 44 and 46 provides necessary tuning adjustment to secure the desired RF resonance condition.
	The examiner respectfully disagrees. The tuning capacitor ct is located after terminal ends have ended. See annotated figure below: 

    PNG
    media_image1.png
    605
    504
    media_image1.png
    Greyscale

The arrow indicates where the terminal ends stop. There, are no tuning capacitors between the ends. If the applicant still believes that Wong teaches tuning capacitors between the terminal ends, then the examiner would like to point out Fig. 3 of the applicant’s own specification. In Fig. 3 of the current application, there are a plurality of lumped components for tuning [see 370, 372, etc.] that are located similar to Wong. See annotated figure 3 of instant application:

    PNG
    media_image2.png
    483
    810
    media_image2.png
    Greyscale

Again, where the arrows indicate the terminal ends and the box shows the lumped components. The placement of tuning elements of Wong is similar to the placement of tuning elements in the instant application. Therefore, the arguments are not considered persuasive. Further, secondary references Erickson and Bulumulla are believed to also teach this limitation. 

Applicant’s arguments with respect to claim 24 have been considered but are moot because the new ground of rejection does not rely on the same reference combination applied in the prior rejection of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 8, it is not disclosed how there are no lumped elements between terminating ends of the two wires for tuning the RF coil. The specification and figures [Fig. 3] show lumped elements [370, 372, etc.] between terminating ends for tuning the RF coil. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, the claim depends from claim 2, which is now cancelled. Therefore, the claim is considered indefinite.

Regarding claim 8, it is unclear how there are not lumped elements between terminating ends of the two wires for tuning the RF coil. The specification and figures [Fig. 3] show lumped elements [370, 372, etc] between terminating ends for tuning the RF coil. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-13, 18-19, 21-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,980,000), in view of Erickson (US 2007/0279061), and in further view of Bulumulla (US 2014/0091791).

Regarding claim 1, Wong teaches a radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, comprising: 
	a distributed capacitance loop portion comprising two parallel conductor wires separated by a dielectric material [Fig. 2a-b, wherein there is an inner conductor 36 and an outer conductor 40 separated by a dielectric. See also Fig. 3a, 4a, 5a and rest of reference.], the two parallel conductor wires maintained separate by the dielectric material along an entire length of the distributed capacitance loop portion between terminating ends thereof [Fig. 2a, wherein there is an inner conductor 36 and an outer conductor 40 separated by a dielectric of the coax. A integrated distributed capacitance is formed. Fig. 2b mentions the dielectric 42 which is used to separate the conductors.  See also Fig. 3a, 4a, 5a and rest of reference.], 
	a coupling electronics portion [Fig. 2a, see coupling electronics 52. See also rest of reference.]; 
	a coil-interfacing cable extending between the coupling electronics portion and an interfacing connector of the RF coil assembly [Fig. 1, wherein the coil apparatus 19 is connected to a line that connects to receiver 16. See also rest of reference.];  
	wherein at least one terminating end is connected to the coupling electronics portion [Fig. 2a, wherein terminating ends 37 and A are connected to the coupling electronics. See also rest of reference.].
	However, Wong is silent in teaching two parallel conductor wires encapsulated by a dielectric material; a pre-amplifier a decoupling circuit and an impedance inverter circuit; and wherein the coil interfacing cable includes at least one balun; wherein the impedance inverter 
	Erickson, which is also in the field of MRI, teaches two parallel conductor wires encapsulated by a dielectric material [¶0061, wherein air is the dielectric for the coaxial cable. Air will also encapsulate the coaxial cable. See also rest of reference.]; a pre-amplifier [¶0056, wherein the receiver includes a pre-amplifier. See also rest of reference.]; and wherein the coil interfacing cable includes at least one balun [See Fig. 3, wherein coil interfacing cables include baluns 165. ¶0061. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson because both Wong and Erickson are in the field of RF coils for MRI. Further, Wong teaches that the conductor of the RF loop can be formed of a coaxial cable [Wong - Fig. 2a, coaxial cable 40] with a dielectric and Erickson teaches that it is known in the art of MRI to use coaxial cables with air as the dielectric material [Erickson - ¶0061. See also rest of reference.].
	Wong and Erickson further teach impedance matching circuits [Wong - Fig. 2a, see coupling electronics 52 includes an impedance matching capacitor Cm. See also rest of reference. Erickson – Tune and Match circuits 173. See also rest of reference.]. 
	However, Wong and Erickson are still silent in teaching a decoupling circuit and an impedance inverter circuit; wherein the impedance inverter circuit comprises an impedance matching network and an input balun; and wherein the input balun is connected between the decoupling circuit and the impedance matching network.
[¶0049, the diode 232 is used to decouple/detune. See also rest of reference.] and an impedance inverter circuit [¶0053, wherein there is an impedance matching circuit and ¶0047 discloses that a balun may be included as well. Therefore, an impedance inverter circuit is disclosed. See also rest of reference.]; wherein the impedance inverter circuit comprises an impedance matching network and an input balun [¶0053, wherein there is an impedance matching circuit and ¶0047 discloses that a balun may be included as well. Therefore, an impedance inverter circuit is disclosed. See also rest of reference.]; and wherein the input balun is connected between the decoupling circuit and the impedance matching network [¶0047, wherein the balun is located in the attenuating unit 228. Fig. 4 shows that the attenuating unit 228 (which includes the balun) is between the decoupling circuit 232 and impedance matching circuit Lb and Cmatch. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson with the teachings of Bulumulla because Bulumulla teaches that the decoupling circuitry and impedance matching circuitry is known and used in RF receive circuitry and can reduce cross talk between different receive coils [Bulumulla - ¶0049].
	
Regarding claim 4, Wong, Erickson, and Bulumulla teach the limitations of claim 1, which this claim depends from.

	Bulumulla, which is also in the field of MRI, teaches wherein the pre-amplifier comprises a low input impedance pre-amplifier optimized for high source impedance [¶0048, wherein low-input preamplifiers are used.], and wherein the impedance matching network provides the high source impedance [¶0049-0055, wherein the impedance matching network are connected to each other in the receive chain. See also Fig. 2 and 4 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson with the teachings of Bulumulla because Bulumulla teaches that the decoupling circuitry and impedance matching circuitry is known and used in RF receive circuitry and can reduce cross talk between different receive coils [Bulumulla - ¶0049].

Regarding claim 5, Wong, Erickson, and Bulumulla teach the limitations of claim 1, which this claim depends from.
	Wong further teaches wherein a capacitance of the distributed capacitance loop portion is a function of a spacing between the two parallel conductor wires, a position and/or number of cuts on the two parallel conductor wires, and the dielectric material [Fig. 2a, wherein the loop forms an integrated distributed capacitance. The formula to determine this type of capacitance takes into account the dielectric constant of air and the distance between the conductors and differing lengths of the conductors (which equates to a cut).].

Regarding claim 6, Wong, Erickson, and Bulumulla teach the limitations of claim 5, which this claim depends from.
	Wong further teaches wherein a first conductor wire of the two parallel conductor wires is cut in a first location, resulting in the distributed capacitance loop portion having a first resonance frequency [Col. 5, lines 6-11, wherein the conductors need not be equal length. The inner conductor can be cut to be shorter than the outer conductor, which changes the center frequency. See also Fig. 4b, wherein includes interruption 74 and rest of reference.].

Regarding claim 7, Wong, Erickson, and Bulumulla teach the limitations of claim 5, which this claim depends from.
	Wong and Erickson further teach wherein each conductor wire of the two parallel conductor wires is continuous, resulting in the loop portion having a second resonance frequency [Wong - Fig. 3a, wherein the wires are continuous. Col. 5, lines 6-11, wherein the conductors “need not be equal length.” Therefore, it seems that conductors can be equal length. Erickson – See 212 and Fig. 10. See also rest of reference.].

Regarding claim 8, Wong, Erickson, and Bulumulla teach the limitations of claim 5, which this claim depends from.
	Wong further teaches herein the distributed capacitance loop portion is void of any capacitive and inductive lumped components along an entire length of the distributed capacitance loop portion and between terminating ends thereof to tune the RF coil assembly to [Fig. 2a, wherein there are no additional capacitors/inductors in the loop portion of the coil. See also rest of reference. The loop portion has ends denoted by references A, D, and 37 and the tuning capacitor is located away from the ends and not in the loop portion. See also Fig. 2b, wherein the tuning capacitor is located away from the ends A/D and the inner and outer conductors have ended. See also rest of reference.].
	Erickson and Bulumulla also further teach the loop portion is void of any capacitive and inductive lumped components between terminating ends thereof to tune the RF coil assembly to a desired resonance frequency [Bulumulla – Fig. 4 wherein the matching capacitor and inductors are located in loop 220 which is away from coil loop 204. ¶0048, wherein the tuning unit 230 is located away from the coils or terminal ends. Wong – Fig. 3, wherein the tuning and matching circuits 173 are located away from the resonator ends 170. See also rest of both references].

Regarding claim 11, Wong, Erickson, and Bulumulla teach the limitations of claim 1, which this claim depends from.
	Wong and Erickson further teach wherein the coupling electronics portion is configured to couple to a data acquisition unit of the MRI system, the data acquisition unit configured to output information acquired by the RF coil assembly to a data processing unit that is configured to generate an image from the information [Wong – Fig. 1, coils to go receiver 16 and ADC 18 to be further processed 20 into an output image 24 . Erickson - ¶0044; ¶0052-0053. See also rest of both references.].

Regarding claim 12, Wong teaches a radio frequency (RF) coil array for a magnetic resonance imaging (MRI) system, comprising: 
	a plurality of RF coils [Col. 6, lines 46-48 wherein multiple resonant coils are taught. See also rest of reference.], each RF coil comprising: 3Application No. 16/463,575 Reply to Non-Final Office Action of July 02, 2021 
	an integrated capacitor coil loop having two parallel conductor wires separated by a dielectric material along an entire length of the integrated capacitor coil loop between terminating ends thereof [Fig. 2a, wherein there is an inner conductor 36 and an outer conductor 40 separated by a dielectric of the coax. A integrated distributed capacitance is formed. Fig. 2b mentions the dielectric 42 which is used to separate the conductors.  See also Fig. 3a, 4a, 5a and rest of reference.]; 
	a coupling electronics unit including an impedance matching network configured to generate a high blocking impedance [Fig. 2a, see coupling electronics 52 which includes impedance matching capacitor Cm. Also capacitor Cm is a variable capacitor which can generate a high impedance. See also rest of reference.]; and 
	a coil-interfacing cable, the coil-interfacing cable extending between the coupling electronics unit and an interfacing connector of the RF coil array  [Fig. 1, wherein the coil apparatus 19 is connected to a line that connects to receiver 16. See also rest of reference.].
	However, Wong is silent in teaching two parallel conductor wires encapsulated by a dielectric material; a pre-amplifier, a decoupling circuit, an input balun; a coil-interfacing cable including a plurality of baluns; and wherein the input balun is connected between the decoupling circuit and the impedance matching network.
[¶0061, wherein air is the dielectric for the coaxial cable. Air will also encapsulate the coaxial cable. See also rest of reference.]; a pre-amplifier [¶0056, wherein the receiver includes a pre-amplifier. See also rest of reference.]; and a coil-interfacing cable including a plurality of baluns [See Fig. 3, wherein coil interfacing cables include balun pairs 165. ¶0061. See also Fig. 11 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson because both Wong and Erickson are in the field of RF coils for MRI. Further, Wong teaches that the conductor of the RF loop can be formed of a coaxial cable [Wong - Fig. 2a, coaxial cable 40] with a dielectric and Erickson teaches that it is known in the art of MRI to use coaxial cables with air as the dielectric material [Erickson - ¶0061. See also rest of reference.].
	However, Wong and Erickson are silent in teaching a decoupling circuit, an input balun, wherein the input balun is connected between the decoupling circuit and the impedance matching network.
	Bulumulla, which is also in the field of MRI, a decoupling circuit [¶0049, the diode 232 is used to decouple/detune. See also rest of reference.], an input balun [¶0053, wherein there is an impedance matching circuit and ¶0047 discloses that a balun may be included as well. Therefore, an impedance inverter circuit is disclosed. See also rest of reference.], wherein the input balun is connected between the decoupling circuit and the impedance matching network [¶0047, wherein the balun is located in the attenuating unit 228. Fig. 4 shows that the attenuating unit 228 (which includes the balun) is between the decoupling circuit 232 and impedance matching circuit Lb and Cmatch. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson with the teachings of Bulumulla because Bulumulla teaches that the decoupling circuitry and impedance matching circuitry is known and used in RF receive circuitry and can reduce cross talk between different receive coils [Bulumulla - ¶0049].

Regarding claim 13, Wong, Erickson, and Bulumulla teach the limitations of claim 12, which this claim depends from.
	Wong and Erickson all teach further comprising an RF coil array interfacing cable configured to couple the RF coil array to a processing system of the MRI system [Wong – Fig. 1, coils to go receiver 16 and ADC 18 to be further processed 20 into an output image 24 . Erickson – Fig. 1-2; ¶0044; ¶0052-0053. See also rest of all  references.].

Regarding claim 18, Wong teaches a radio frequency (RF) coil for a magnetic resonance imaging (MRI) system, comprising: 
	an integrated capacitor coil loop not supported by or surrounded by a substrate [Fig 2a, wherein the surface coil is not surrounded by a substrate. See Fig. 3a, 4a, 5a and also rest of reference.]; 
	a coupling electronics unit directly coupled to the integrated capacitor coil loop [Fig. 2a, see coupling electronics 52. See also rest of reference.], 
[Fig. 1, coils to go receiver 16 and ADC 18 to be further processed 20 into an output image 24 . See also rest of reference.];
	wherein the integrated capacitor coil loop comprises two parallel conductor wires separated by a dielectric material along an entire length of the integrated capacitor coil loop between terminating ends thereof [Fig. 2a, wherein there is an inner conductor 36 and an outer conductor 40 separated by a dielectric of the coax. A integrated distributed capacitance is formed. Fig. 2b mentions the dielectric 42 which is used to separate the conductors.  See also Fig. 3a, 4a, 5a and rest of reference.].
	Wong further teaches an impedance matching circuit [Wong - Fig. 2a, see coupling electronics 52 includes an impedance matching capacitor Cm. See also rest of reference.]. 
	However, Wong is silent in teaching the RF coil movable in multiple dimensions relative to other RF coils when positioned in an RF coil array; two parallel conductor wires encapsulated by a dielectric material; wherein the coupling electronics unit includes a pre-amplifier, a decoupling circuit, an input balun; and wherein the input balun is connected between the decoupling circuit and the impedance matching network.
	Erickson, which is also in the field of MRI, teaches two parallel conductor wires encapsulated by a dielectric material [¶0061, wherein air is the dielectric for the coaxial cable. Air will also encapsulate the coaxial cable. See also rest of reference.]; a pre-amplifier [¶0056, wherein the receiver includes a pre-amplifier. See also rest of reference.]. Erickson further [Erickson – Tune and Match circuits 173. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson because both Wong and Erickson are in the field of RF coils for MRI. Further, Wong teaches that the conductor of the RF loop can be formed of a coaxial cable [Wong - Fig. 2a, coaxial cable 40] with a dielectric and Erickson teaches that it is known in the art of MRI to use coaxial cables with air as the dielectric material [Erickson - ¶0061. See also rest of reference.].
	However, Wong and Erickson are still silent in teaching the RF coil movable in multiple dimensions relative to other RF coils when positioned in an RF coil array; wherein the coupling electronics unit includes a decoupling circuit, an input balun; and wherein the input balun is connected between the decoupling circuit and the impedance matching network.
	Bulumulla, which is also in the field of MRI, teaches the RF coil movable in multiple dimensions relative to other RF coils when positioned in an RF coil array [Claim 2, wherein the coils are located on/in a flexible substrate that allows for coils to move relative to one another. See also Fig. 2 and rest of reference.]; wherein the coupling electronics unit includes a decoupling circuit [¶0049, the diode 232 is used to decouple/detune. See also rest of reference.], an input balun and an impedance matching network [¶0053, wherein there is an impedance matching circuit and ¶0047 discloses that a balun may be included as well. Therefore, an impedance inverter circuit is disclosed. See also rest of reference.]; and wherein the input balun is connected between the decoupling circuit and the impedance matching network [¶0047, wherein the balun is located in the attenuating unit 228. Fig. 4 shows that the attenuating unit 228 (which includes the balun) is between the decoupling circuit 232 and impedance matching circuit Lb and Cmatch. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson with the teachings of Bulumulla because Bulumulla teaches that the decoupling circuitry and impedance matching circuitry is known and used in RF receive circuitry and can reduce cross talk between different receive coils [Bulumulla - ¶0049].

Regarding claim 19, Wong, Erickson, and Bulumulla teach the limitations of claim 18, which this claim depends from.
	However, Wong and Erickson are silent in teaching wherein the RF coil is not fixedly coupled to the other RF coils such that the RF coil has an adjustable and variable amount of overlap with the other RF coils when positioned in the RF coil array.
	Bulumulla further teaches wherein the RF coil is not fixedly coupled to the other RF coils such that the RF coil has an adjustable and variable amount of overlap with the other RF coils when positioned in the RF coil array [Claim 2, wherein the coils are located on/in a flexible substrate that allows for coils to move relative to one another. ¶0032, wherein there are two sets of primary coils, one of the flexible surface 202 and one of the patient support 206. These coils can have variable overlap depending on the size of the patient as see in Fig. 3.  See also Fig. 2 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson with the [Bulumulla - ¶0049].
	
Regarding claim 21, Wong, Erickson, and Bulumulla teach the limitations of claim 1, which this claim depends from.
	Wong further teaches wherein for the distributed capacitance loop portion a capacitance exhibited between the two conductor wires grows evenly and uniformly along a length of the conductors  [Fig. 2a, 3a, 4a, 5a see inner and outer conductors and dielectric. The conductors form the integrated distributed capacitor loop portion and therefore, a capacitance exhibited between the two conductor wires grows evenly and uniformly along a length of the conductors.].

Regarding claim 22, Wong, Erickson, and Bulumulla teach the limitations of claim 1, which this claim depends from.
	Wong further teaches wherein the distributed capacitance loop portion is void of discrete or lumped capacitive and inductive components  [Fig. 2a, wherein there are no additional capacitors/inductors in the loop portion of the coil. See also rest of reference.].

Regarding claim 25, Wong, Erickson, and Bulumulla teach the limitations of claim 1, which this claim depends from.
[Col. 5, lines 6-11, wherein the conductors need not be equal length.].
	
Regarding claim 26, Wong, Erickson, and Bulumulla teach the limitations of claim 1, which this claim depends from.
	Wong further teaches wherein at least two cuts may be provided on the two parallel conductor wires at different locations [Fig. 4e; See also Col. 8, lines 7-14, wherein multiple gaps can be included that are displaced from one another. See also rest of reference.].

Regarding claim 27, Wong, Erickson, and Bulumulla teach the limitations of claim 1, which this claim depends from.
	Wong further teaches wherein the first and second conductors include planar strips [Fig. 2b, wherein striplines are used as conductors. See also rest of reference.].

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wong, in view of previously cited Erickson, in further view of Bulumulla, and in furthest view of Jones (US 2013/0137969).

Regarding claim 15, Wong, Erickson, and Bulumulla teach the limitations of claim 12, which this claim depends from.
[See Fig. 11, cables between tune and match circuits 174 to RF resonator 172. See also rest of reference.].
	Wong, Erickson, and Bulumulla are silent in teaching further comprising each coil-interfacing cable bundled together through an integrated cable harness to the interface connector.
	Jones further teaches further comprising a plurality of additional coil-interfacing cables, each coil-interfacing cable extending from a respective coupling electronics unit [Fig. 2, cables 33/52. See also rest of reference.], each coil-interfacing cable bundled together through an integrated cable harness to the interface connector [Fig. 2, bundle 47. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention combine the teachings of Wong, Erickson, and Bulumulla with the teachings of Jones because Jones teaches that it is known in the art to bundle cables when there are a plurality of cables [Jones - Fig. 2-3, bundle 47; See also rest of reference.].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wong, in view of Erickson, and in further view of Bulumulla, and in furthest view of  Ishihara (US 2015/0168515).

Regarding claim 17, Wong, Erickson, and Jones teach the limitations of claim 12, which this claim depends from.
[Erickson – balun pairs 165; Jones - See baluns 50].
	Wong, Erickson, and Bulumulla are silent in teaching wherein the plurality of baluns are positioned in a continuous and/or contiguous manner.
	Ishihara, which is also in the field of MRI, teaches wherein the plurality of baluns are positioned in a continuous and/or contiguous manner [Fig. 2, wherein the baluns 41 are adjacent to each other.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong, Erickson, and Bulumulla with the teachings of Ishihara because Erickson and Jones both teach a plurality of baluns and Ishihara teaches that by including the plurality of baluns in a continuous/contiguous order, the electrical load can be distributed more equally [Ishihara - ¶0006-0009, ¶0041].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wong, in view of previously cited Erickson, and in further view of previously cited Bulumulla, and in furthest view of Misic (US 4,839,594). 

Regarding claim 24, Wong, Erickson, and Bulumulla teach the limitations of claim 2, which this claim depends from.
	Wong further teaches the two parallel conductor wires [See Fig. 2a, 3a, 4a, 5a inner and outer conductors. See also rest of reference.] and coupling electronics [Fig. 2a, see coupling electronics 52. See also rest of reference.].
[¶0049].
	However, Wong, Erickson, and Bulumulla are silent in teaching wherein the decoupling circuit includes a decoupling diode which when turned on causes the wires to short, wherein the decoupling diode is directly connected to the at least one terminating end.
	Misic further teaches wherein the decoupling circuit includes a decoupling diode which when turned on causes the two parallel conductor wires to short, wherein the decoupling diode is directly connected to the at least one terminating end [Fig. 7, wherein diode 82 shorts the coil. Diode 82 is also directly connected to the outer conductor 32. See also, diode array 68 in Fig. 4 and 9 that is directly couple. See also diodes in Fig. 10 and 11. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention combine the teachings of the teachings of Wong, Erickson, Bulumulla because it has already been established that it is common to detune RF coils and Misic teaches to use diodes to open conductor loops partially or completely, to detune/de-resonate them or optionally to short-circuit them [Misic – Fig. 4, 7, 9-11 and corresponding descriptions.]. 

Claim 28-29 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wong, in view of previously cited Erickson, in further view of previously cited Bulumulla, and in furthest view of Chu (US 2013/0093425). 

Regarding claim 28, Wong, Erickson, and Bulumulla teach the limitations of claim 1, which this claim depends from.
	Erickson further teaches the pre-amplifier [¶0046].
	Bulumulla further teaches a low-input impedance preamplifier [¶0048].
	However, Wong, Erickson, and Bulumulla are silent in teaching wherein the low input impedance refers to an impedance value which is less than 5 ohms at a resonance frequency.
	Chu, which is also in the field of MRI, teaches wherein the pre-amplifier includes a low input impedance pre-amplifier and wherein the low input impedance refers to an impedance value which is less than 5 ohms at a resonance frequency [¶0048. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong, Erickson, and Bulumulla with the teachings Chu because Bulumulla and Chu teach that that it is known in the art to use low-input impedance pre-amplifiers for receivers in MRI [Chu - ¶0048. See also rest of reference] and Wong teaches a receiver RF coil and Chu teaches that low-input impedance preamplifiers have impedances of less than 5 ohms [Chu - ¶0048. See also rest of reference].

Regarding claim 29, Wong, Erickson, and Bulumulla teach the limitations of claim 12, which this claim depends from.
	Wong, Erickson, and Bulumulla further teach an impedance matching network [Wong - Fig. 2a, capacitor cm. Erickson – tune and match circuits 173. Bulumulla – Fig. 4, Cmatch. ]. Bulumulla further teaches using blocking impedance [¶0049].

	Chu, which is also in the field of MRI, teaches the impedance matching network is optimized for the high blocking impedance of at least 1000 ohms [¶0049, impedance transformer is used for impedance matching and ¶0052, high blocking impedance of at least 1000 ohms. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong, Erickson, and Bulumulla with the teachings Chu because Wong, Erickson, and Bulumulla all teach to include impedance matching for the RF coil and Chu also teaches impedance matching wherein higher blocking impedance suppresses an increased amount of RF current along the RF receiver coil 12, which may ultimately result in a higher SNR ratio because of fewer interactions between RF receiver coils 12 and/or less correlated noise [Chu - ¶0052. See also rest of reference].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896